 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   CHRISTINA SINHA, SBN 278893
     JEROME PRICE, SBN 282400
 3   Assistant Federal Defenders
     Designated Counsel for Service
 4   801 I Street, Third Floor
     Sacramento, CA 95814
 5   T:(916)498-5700; F:(916)498-5710

 6   Attorneys for Defendant
     TANYA DUPLANTIER
 7
 8                           IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                  )   Case No. 2:19-cr-0101 JAM
11                                              )
                      Plaintiff,                )   ORDER TO SEAL DOCUMENT PURSUANT
12                                              )   TO LOCAL RULE 141(b)
     vs.                                        )
13                                              )
     TANYA DUPLANTIER,                          )   Judge: Hon. John A. Mendez
14                                              )
                      Defendant.                )
15                                              )
                                                )
16
            IT IS HEREBY ORDERED that the Request to Seal be granted and that the attachment
17
     filed on February 18, 2020 as docket number 19-1 (character reference letters 1-4), be filed under
18
     seal per Fed. R. Crim. P. 49.1, because it contains home addresses and telephone numbers. The
19
     Assistant United States Attorney Matthew Thuesen and United States Probation Officer Erica
20
     Tatum are permitted access to this document.
21
22   Dated: February 20, 2020
                                                    /s/ John A. Mendez______________
23                                                  HONORABLE JOHN A. MENDEZ
                                                    United States District Court Judge
24
25
26
27
28
                                                      -1-
